Citation Nr: 9906294	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in March 1992, served on active duty 
from August 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for the 
cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1992, due to amyloid 
heart disease with contributory causes of amyloidosis and multiple 
myeloma.

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.

3.  The veteran was not exposed to ionizing radiation during 
active duty service.

4.  Amyloid heart disease, amyloidosis, and multiple myeloma 
were first shown many years after service, and the appellant 
has presented no competent medical evidence linking the 
causes of the veteran's death to active service or to a 
service connected disability.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that the causes of the veteran's 
death, classified as amyloid heart disease as a consequence 
of amyloidosis and gammopathy on his death certificate and 
diagnosed as amyloidosis as a consequence of multiple myeloma 
by his attending physicians, stemmed from his in- service 
exposure to ionizing radiation.  She contends that her 
husband was exposed to ionizing radiation during his 
participation in the occupation of Hiroshima and Nagasaki 
following the detonation of atomic bombs in both of those 
cities.

The veteran died on March [redacted], 1992, with the immediate 
cause of death, as noted on his Death Certificate, identified 
as amyloid heart disease due to (or as a consequence of) 
amyloidosis due to (or as a consequence of) gammopathy.  In a 
letter dated in May 1992, J. Bradley Cavender, M.D., one of 
the veteran's attending physicians, indicated that the 
veteran's amyloidosis was a consequence, or manifestation, of 
underlying multiple myeloma.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1998).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (1998).  It 
is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Hospital admission cards obtained from the Office of the 
Surgeon General of the Department of the Army reveal that the 
veteran received in- service treatment for a knee infection, 
a foot sprain, excision of a verruca vulgaris (wart) on the 
heel, acute nasopharyngitis, dermatophytosis, infectious 
hepatitis (catarrhal jaundice) and food poisoning or 
intestinal infection.  A service department record reveals 
his arrival in the Philippine Islands on March 26, 1945, his 
departure from Yokohama on November 18, 1945 and his arrival 
in Seattle, Washington on November 29, 1945.  Service medical 
records are unavailable as they have presumably been 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis.  However, as indicated below, it is 
clear from the record that the disease processes which 
contributed to the veteran's death were not manifested until 
many years after his separation from service.  During his 
lifetime, service connection was not in effect for any 
disability.

Treatment records from Eliza Coffee Memorial Hospital reveal 
that diagnosis of plasma cell myeloma, confirmed by bone 
marrow aspiration, was first made in May of 1990.  In April 
1991, he was diagnosed with hypertensive cardiovascular 
disease with congestive heart failure (CHF) and chronic 
obstructive pulmonary disease (COPD).  His monoclonal 
gammopathy (plasma cell disorder) was classified as benign.  
A history of previous renal disease and type IV 
hyperlipidemia was noted.  Decompensated CHF and symptoms of 
prostatism developed in July 1991.  Thereafter, he developed 
and/or was treated for generalized tonic clonic seizure, 
pneumonia, respiratory tract infections, pleural effusions, 
ventricular tachycardia, severe esophagitis and chronic ulcer 
disease.  In December 1991, he was undergoing chemotherapy 
for his immunobulin G lambda multiple myeloma.  In March 
1992, he was admitted on an inpatient basis at Eliza Coffee 
Memorial Hospital due to end stage amyloid heart disease with 
CHF and decompensation, IgG lambda multiple myeloma, severe 
esophagitis, previous acid peptic disease with duodenal 
scarring and recent left lower lung pneumonitis.  He died on 
March [redacted], 1992.

In a letter dated May 19, 1997, Anthony J. Kalliath, M.D., 
the veteran's hematologist/oncologist, reported that the 
veteran's amyloid involvement of the heart was a complication 
of his multiple myeloma.  Dr. Kalliath had been told of the 
veteran's participation in the occupation of Japan 
immediately after the nuclear bomb was dropped, and he was of 
the opinion that it was least as likely as not that the 
veteran's multiple myeloma could have been due to his 
radiation exposure in the military.

In a similar letter dated in May 1997, Dr. Cavender reported 
that he had been informed of the veteran's history of 
exposure to radiation during his period of active service.  
He was of the opinion that this radiation exposure could have 
been a contributing factor in the veteran's development of 
multiple myeloma and amyloid heart disease.

In a letter dated in December 1997, the Defense Special 
Weapons Agency reported that they had reviewed the veteran's 
unit morning reports from his arrival in Japan through his 
departure to the United States.  Army morning reports 
revealed that, on September 9, 1945, the veteran arrived with 
his unit, the "K" company, 182nd Infantry Regiment, at 
Yokohama, Honshu, Japan aboard the USS CLAY (APA 39) from the 
Philippine Islands.  He remained with his unit in the 
vicinity of Yokohama, Honshu, Japan, which was approximately 
550 miles from Nagasaki and 400 miles from Hiroshima, until 
November 18, 1945 at which time the unit departed for 
transfer to the United States.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rocker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Multiple myeloma, which was a contributing factor in the 
cause of the veteran's death, is specifically listed as a 
disease related to exposure to radiation under 38 C.F.R. 
§ 3.309(d)(2)(ix).  Additionally, such disease, as a form of 
cancer, may be deemed a radiogenic disease under the recently 
amended provisions of 38 C.F.R. § 3.311.  63 Fed. Reg. 50993-
50995 (1998)(to be codified at 38 C.F.R. 
§ 3.311(b)(2)(xxiv)).

However, in order for the disease process of multiple myeloma 
to be presumed service connected under 38 C.F.R. §§ 3.309, it 
must first be shown that the veteran was a "radiation 
exposed veteran" as defined under VA laws and regulations.  
38 C.F.R. § 3.309(3)(i) (1998).  It has been contended that 
the veteran was exposed to ionizing radiation during the 
occupation of Hiroshima and Nagasaki following the detonation 
of an atomic bomb in each of those cities.  However, service 
records, and research conducted by the Defense Special 
Weapons Agency, do not record the veteran's presence within a 
10 mile radius of the city limits of either city during the 
relevant time periods in question.  See 38 C.F.R. 
§ 3.309(d)(3)(vi) (1998).  In fact, the Defense Special 
Weapons Agency places the veteran no closer than 
approximately 550 miles from Nagasaki and 400 miles from 
Hiroshima.  This being the case, he cannot be said to have 
been a participant in the American occupation of Hiroshima or 
Nagasaki, Japan, and, hence, cannot obtain presumptive 
service connection under 38 C.F.R. § 3.311.  Since the record 
does not show that the veteran participated in the occupation 
of Hiroshima and Nagasaki, and as it is not contended that 
the veteran was exposed to ionizing radiation on any other 
basis, the veteran's multiple myeloma cannot be presumptively 
service- connected under either 38 C.F.R. §§ 3.309(d) or 
3.311.  

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
the appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, as defined by the general 
laws and regulations governing VA compensation entitlement, 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1998).

Upon review of the entire record, there is no evidence of 
amyloid heart disease, amyloidosis or multiple myeloma until 
many years after service.  Additionally, to the extent that 
his complications of CHF, COPD, renal disease, prostatism, 
generalized tonic clonic seizure, pneumonia, respiratory 
tract infections, pleural effusions, ventricular tachycardia, 
severe esophagitis and chronic ulcer disease may have 
contributed to his death, none are shown to have been 
manifested until many years after service.  The absence of 
competent medical evidence that establishes a nexus between 
the veteran's post- service disease processes which 
contributed to his death and his active service is 
dispositive in this case.  Drs. Kalliath and Cavender have 
provided opinion which correlates a causal relationship 
between the alleged ionizing radiation exposure and the 
subsequent development of multiple myeloma.  However, as 
shown above, the evidence of record does not establish that 
the veteran was exposed to ionizing radiation during active 
service.  Thus, the Board finds that the record is devoid of 
any probative evidence of a nexus, or causal relationship, 
between the causes of the veteran's death and his period of 
active service.

In the present case, the appellant contends that a causal 
relationship, or nexus, exists between the veteran's causes 
of death and active service.  However, her lay statements, 
speaking as they do to questions of medical diagnosis, are 
insufficient to well ground the claim for service connection.  
Grottveitt, 5 Vet.App. at 93.  She is deemed competent to 
describe the veteran's symptoms during his lifetime and prior 
to his death, but not to make a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Accordingly, not all of 
the Caluza elements are present, and the claim is not well 
grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the RO attempted to 
determine whether the veteran was exposed to ionizing 
radiation during service by seeking information from Defense 
Special Weapons Agency, however, no record of exposure has 
been shown.  Additionally, hospital admission records from 
the Office of the Surgeon General's have been obtained and it 
is clear from the record that the disease processes which 
contributed to the veteran's death were not manifested until 
many years after his separation from service.  Thus, the 
unavailability of the veteran's service medical records is 
inconsequential.  There is no information in the record which 
suggests the existence of any evidence which arguably would 
well ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Plausible evidence of a service connection for cause of death 
not having been submitted, the claim is denied.


		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

